Citation Nr: 0529631	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-35 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision of the RO, which denied 
service connection for PTSD.

In June 2005, the veteran testified at a hearing before the 
undersigned that took place at the RO.  That month, he waived 
initial RO consideration of the new evidence submitted at his 
travel Board hearing.  38 C.F.R. § 20.1304 (c) (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

By way of introduction, the Board recognizes that a June 2005 
report of Dr. R.J. Sassatelli, a psychologist, reflects a 
diagnosis of PTSD.  For a variety of reasons, the Board does 
not find this report in and of itself persuasive.  The report 
was obtained by the veteran only days before his travel Board 
hearing in order to demonstrate a diagnosis of PTSD.  The 
Board notes that previously, VA examiners failed to find any 
evidence of PTSD, and prior to contacting Dr. Sassatelli, the 
veteran had never sought any psychological or psychiatric 
treatment.  Since Dr. Sassatelli's conclusion is directly 
contradicted by the 2003 VA examination report, it is 
difficult, at this point, to determine which opinion should 
be given more weight.  Nonetheless, because of the nature of 
the veteran's service and because the Board wishes to assist 
him in successfully establishing is claim, the Board will 
request further examination.


The RO must schedule a VA psychiatric examination for a 
diagnosis of all acquired psychiatric disorders from which 
the veteran suffers, if any.  The examiners must provide an 
opinion regarding the etiology of any such disorder 
diagnosed.  If PTSD is not diagnosed onVA examination, the 
examiners should comment upon Dr. Sassatelli's June 2005 
report and why he or she disagrees with Dr. Sassatelli's 
conclusions.

Accordingly, the case is REMANDED RO via the AMC for the 
following development:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to this claim.

2. The RO must schedule a VA psychiatric 
examination   with a Board of three 
psychiatrists or psychologists (or other 
appropriate examiner as defined in Fast 
Letter 05-01) for a diagnosis of all 
acquired psychiatric disorders from which 
the veteran suffers.  If PTSD is not 
found, the examiner is asked to comment 
upon Dr. Sassatelli's June 2005 report 
and why he or she disagrees with Dr. 
Sassatelli's conclusions.

It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

3. The RO should readjudicate the issue 
of entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran should be 
issued a supplemental statement of the 
case.  The veteran and his representative 
should be given the opportunity to 
respond to the supplemental statement of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


